DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to Invention I non-elected without traverse.  Accordingly, claims 1-10 are cancelled below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Claims: Claims 1-10 are cancelled.


Allowable Subject Matter
Claims 11-16 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art or record fails to disclose, teach, or fairly suggest,
wherein the at least one of the upright peripheral projection, the at least two upright projections, the at least one upright, movable support element, and the at least two movable upright pins is configured to project beyond a bottom area of the first recess during sealing or forming, respectively, of the blister pack by the tool.
The prior art of record that comes closest to teaching these limitations are Hansen US 2007/0193888 A1 and Romagnoli US 4,506,495. However, these two prior art fail to teach the aforementioned imitations and would require unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Page 6, filed 14 Mar 2022, with respect to Claim 11 have been fully considered and are persuasive.  The rejection of Claim 11 has been withdrawn. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        10 May 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731